UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q {X}QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR {}TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-5896 JACO ELECTRONICS, INC. (Exact name of registrant as specified in its charter) NEW YORK11-1978958 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) , HAUPPAUGE, NEW YORK1178 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(631) 273-5500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer oSmaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at November 13, 2008 Common Stock, $0.10 Par Value 6,294,332 (excluding 659,900 shares held as treasury stock) FORM 10-QSeptember 30, Page 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, June 30, 2008 2008 (Unaudited) (Derived from ASSETS Audited Statements) Current Assets Cash and cash equivalents $25,649 $14,444 Accounts receivable - net 28,023,818 32,591,064 Inventories - net 33,195,394 34,602,641 Prepaid expenses and other 1,161,056 1,727,707 Total current assets 62,405,917 68,935,856 Property, plant and equipment - net 911,707 1,005,047 Goodwill 1,952,791 16,916,087 Other Assets 1,835,873 2,267,236 Total Assets $67,106,288 $89,124,226 See accompanying notes to condensed consolidated financial statements. FORM 10-QSeptember 30, Page 3 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, June 30, 2008 2008 (Unaudited) (Derived from LIABILITIES & SHAREHOLDERS' EQUITY Audited Statements) Current Liabilities Accounts payable and accrued expenses $ 29,596,449 $ 33,399,675 Current maturities of long-term debt and capitalized lease obligations 28,273,479 31,409,953 Income taxes payable - 13,769 Total current liabilities 57,869,928 64,823,397 Deferred compensation 1,212,490 1,200,001 Total liabilities 59,082,418 66,023,398 Commitments and Contngencies ( Notes 2,3,4,8 and 9) SHAREHOLDERS' EQUITY Preferred stock - authorized, 100,000 shares, $10 par value; none issued - - Common stock - authorized, 20,000,000 shares, $.10 par value; 6,954,232 shares issued and 6,294,332 shares outstanding 695,423 695,423 Additional paid-in capital 27,270,585 27,236,361 Accumulated Deficit (17,627,572 ) (2,516,390 ) Treasury stock – 659,900 shares at cost (2,314,566 ) (2,314,566 ) Total shareholders' equity 8,023,870 23,100,828 Total liabilities and shareholders' equity $ 67,106,288 $ 89,124,226 See accompanying notes to condensed consolidated financial statements. FORM 10-QSeptember 30, 2008 Page 4 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) 2008 2007 Net sales $ 47,816,236 $ 49,010,330 Cost of goods sold 39,340,881 40,989,562 Gross profit 8,475,355 8,020,768 Selling, general and administrative expenses 7,763,617 7,572,528 Impairment of goodwill and intangible assets 15,376,678 - Operating (loss) profit (14,664,940) 448,240 Interest expense 436,519 615,361 Loss before income taxes (15,101,459) (167,121 ) Income tax provision 9,723 13,613 Net loss $ (15,111,182) $ (180,734 ) PER SHARE INFORMATION Basic and diluted loss per common share: $ (2.40) $ (0.03 ) Weighted average common shares and common equivalent shares outstanding: Basic and diluted 6,294,332 6,294,332 See accompanying notes to condensed consolidated financial statements. FORM 10-Q September 30, 2008 Page 5 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2008 (UNAUDITED) Additional Total Common stock paid-in Accumulated Treasury shareholders' Shares Amount capital deficit stock equity Balance at July 1, 2008 6,954,232 $695,423 $27,236,361 $(2,516,390) $(2,314,566) $23,100,828 Stock - based compensation - - 34,224 - - 34,224 Net loss - - - (15,111,182) - (15,111,182) Balance at September 30, 2008 6,954,232 $695,423 $27,270,585 $(17,627,572) $(2,314,566) $8,023,870 See accompanying notes to condensed consolidated financial statements. FORM 10-QSeptember 30, 2008 Page 6 JACO ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) 2008 2007 Cash flows from operating activities Net loss $ (15,111,182 ) $ (180,734 ) Adjustments to reconcile net loss to net cash provided by operating activities Impairment of goodwill and intangible assets 15,376,678 - Depreciation and amortization 136,097 178,455 Deferred compensation 12,489 12,502 Stock-based compensation 34,224 28,727 Provision for doubtful accounts 374,697 406,385 Changes in operating assets and liabilities Decrease in operating assets - net 6,141,672 11,207,564 (Decrease) in operating liabilities – net (3,816,996 ) (6,442,991 ) Net cash provided by operating activities 3,147,679 5,209,908 Cash flows from investing activities Capital expenditures - - Net cash used in investing activities - - Cash flows from financing activities Borrowings under line of credit 49,644,903 50,930,056 Repayments under line of credit (52,766,773 ) (56,061,822 ) Principal payments under equipment financing (14,604 ) (12,535 ) Net cash used in financing activities (3,136,474 ) (5,144,301 ) Net increase in cash 11,205 65,607 Cash at beginning of period 14,444 15,713 Cash at end of period $ 25,649 $ 81,320 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 437,000 $ 615,000 Income taxes 10,000 $ 28,000 See accompanying notes to condensed consolidated financial statements. FORM 10-QSeptember 30, Page 7 JACO ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1)The accompanying condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring accrual adjustments, which are, in the opinion of management, necessary for a fair presentation of the consolidated financial position, results of operations and cash flows of Jaco Electronics, Inc. and its subsidiaries (“Jaco” or the “Company”) at the end of and for all the periods presented.Such financial statements do not include all the information or footnotes necessary for a complete presentation.They should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended June 30, 2008 and the notes thereto included in the Company’s Annual Report on Form 10-K, as amended, for the fiscal year ended June 30, 2008.The results of operations for the interim periods are not necessarily indicative of the results for the entire year or any interim period therein. There have been no changes to the Company’s significant accounting policies subsequent to June 30, In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates made by management in preparing the consolidated financial statements include the allowance for doubtful accounts, the provision for obsolete or slow moving inventories, the valuation of goodwill and other intangible assets and the valuation of net deferred income tax assets. 2)As disclosed in a Form 8-K filed November 13, 2008, on November 7, 2008 the Company announced that it has entered into an Asset Purchase Agreement (the “Sale Agreement”) with WPG Americas, Inc. (“WPG Americas”). The Sale Agreement provides for the purchase by WPG Americas of certain assets used in the Company’s business of distributing passive and active electronic components and supporting technology products and services. The assets to be sold include certain inventory, machinery and equipment, furniture and fixtures, contracts, and fixed assets. The purchase price for the net assets will be based on their value on the date of closing and is subject to a post-closing adjustment. All proceeds of the proposed sale will be used to repay outstanding borrowings on the Company’s credit facility. The Sale Agreement contains customary representations, warranties, covenants and conditions to closing, including approval of the transaction by the Company’s lender. Subject to certain conditions, the Sale Agreement may be terminated by either the Company or WPG Americas if the transactions contemplated therein have not been completed by December 1, 2008. There can be no assurance that the transactions contemplated by the Sale Agreement will be completed. As a result of the proposed acquisition of the net assets by WPG Americas, as disclosed above, the Company determined that the value of all of its goodwill and identifiable intangible assets related to this business, which were not acquired, had been impaired, the result of which was an impairment charge of approximately $15,377,000 as a non-cash charge to operating expenses. Management believes that its plan for a focused sales and marketing effort in Flat Panel Displays (“FPD”) should improve results from operations and cash flows in the near term. Continued achievement of this plan, however, will be dependent upon the Company's ability to generate sufficient revenues, decrease operating costs and remain in compliance with the covenants contained in its credit agreement. As a result of the Sale Agreement, the Company’s credit agreement will require modification. The Company’s future operating performance will be subject to financial, economic and other factors beyond its control, and there can be no assurance that the Company will be able to achieve these goals. The Company’s failure to achieve these goals or remain in compliance with the covenants contained in its credit agreement would have a material adverse effect upon its business, financial condition and results of operations. As discussed further in Note 4, the Company maintains a revolving line of credit collateralized by substantially all the assets of the Company, which provides the Company with bank financing based upon eligible accounts receivable and inventory, as defined.The credit facility has a maturity date of December FORM 10-QSeptember 30, Page
